Order Denying Motion for Rehearing PER CURIAM. This cause coming on before the court on motion of appellee for rehearing, Justice McGhee, Justice Compton, Justice Shilling-law, and District Judge Gallegos sitting, and the court having considered said motion and briefs of counsel, and being sufficiently advised in the premises; it is ordered that said motion be, and the same is hereby denied. However, to clarify one point raised in said , motion — it was contended below by appellee Ruidoso Telephone Company that certain of its poles which were ordered relocated as a part of the highway project were located outside of the original highway right-of-way on property to which appellee held a prescriptive easement. The lower court having made no distinction between the obligation of the State Highway Commission as to facilities on the highway right-of-way and those located outside of the right-of-way on the alleged easement, and it not having determined whether the appellee had such an easement, this opinion is not to be construed as deciding the rights of appellee to damages for forced removal of any of its facilities located without the highway right-of-way and upon premises to which appellee holds a prescriptive easement.